Citation Nr: 0424174	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  99-01 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1971.  His decorations and awards include the Combat 
Action Ribbon and the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) at Cleveland, Ohio.  

Personal hearings were held before a hearing officer of the 
RO in April 1999 and before the undersigned by 
videoconference in February 2001.  Transcripts of the 
hearings are of record.

The Board rendered a decision in June 2001 in which it 
increased the rating of the veteran's PTSD from 30 to 50 
percent.

The veteran appealed the decision of the Board to the United 
States Court of Appeals for Veterans Claims (the Court).  

In May 2002, the parties filed a Joint Motion for Partial 
Remand and to Stay Further Proceedings (the Joint Motion).  
(As the Joint Motion observed, the part of the Board decision 
that denied increased ratings for disabilities of the left 
foot and the right hand, respectively, was not appealed.)  In 
the Joint Motion, the parties observed that the reasons and 
bases stated by the Board in its decision were incomplete 
because the decision did not address certain medical evidence 
that was part of the record and did not explain how the 
rating that was reached was supported by the evidence of 
record concerning the veteran's occupational impairment.  The 
parties thus requested in the Joint Motion that the claim be 
remanded to the Board so that it could review the claim and 
explain fully the reasons and bases for its decision.  In May 
2002, the Court issued an order vacating the Board decision 
and remanding the claim to the Board on the terms proposed by 
the parties in the Joint Motion.

The claim was remanded to the Board.  In October 2002, the 
Board directed that further development of evidence, to 
include a VA examination, be accomplished by its Evidence 
Development Unit (EDU), which it had established in 2002 
pursuant to a revised regulation.  

Later, a judicial decision declared the new regulation 
invalid insofar as it authorized the Board to perform the 
initial review of the evidence it had obtained pursuant to 
the regulation rather than requiring that this review be 
performed by first-tier adjudicators in the Veterans Benefits 
Administration in accordance with claimants' statutory right 
to "one review on appeal to the Secretary."  In light of 
that decision, VA adopted a policy that all development of 
evidence would be performed by the first-tier adjudicators in 
the Veterans Benefits Administration.  Hence, in May 2003, 
the Board remanded the claim to the RO with instructions that 
it readjudicate the claim after taking into account the 
evidence developed by the Board and completing any action 
appearing to be required by the Veterans Claims Assistance 
Act of 2000.  

In March 2004, the RO issued a rating decision in which it 
increased the rating of the veteran's PTSD from 50 to 70 
percent, effective March 19, 1998.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim of entitlement 
to an increased rating for PTSD, and all relevant evidence 
necessary for an equitable disposition of the claims has been 
obtained.  

2.  The veteran's PTSD is manifested by severely disturbed or 
curtailed sleep, anger and impaired impulse control rendering 
him a danger to himself or others, and severe industrial and 
social impairment.  It is not manifested by delusions or 
hallucinations, other gross impairment of thought processes, 
disorientation to time or place, memory loss for fundamental 
facts, gross impairment of communication ability, grossly 
inappropriate behavior, intermittent inability to perform the 
activities of daily living, total industrial impairment, or 
total social and industrial impairment.


CONCLUSION OF LAW

The criteria for rating of 100 percent for PTSD have not been 
met.  38 U.S.C.A. § 1155, 5102-5103A, 5103, 5107, 5126 (West 
2002); 38 C.F.R.§§ 3.102, 3.156(a), 3.159, 3.326(a), 4.132, 
Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified, as amended, at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002)) 
(the VCAA), enacted and effective November 9, 2000, applies 
to all claims for VA benefits filed on or after its date of 
enactment or filed before, and not final as of, its date of 
enactment.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).

Regulations implementing the VCAA are, except for specific 
provisions concerning the reopening of previously denied 
claims with new and material evidence, effective from the 
date of the statute's enactment.  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  Without providing any rights over 
and above those established in the VCAA, the regulations 
define with additional specificity the duties set out there.  
Id.

The VCAA applies to the claim presented on this appeal 
because it was pending before VA when the VCAA became law.  
Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  

Under the VCAA, VA owes certain duties to claimants of VA 
benefits that must be discharged before a claim can be 
denied.  When a claim is before it on appeal, the Board 
considers whether any action required by the VCAA remains to 
be performed and will remand the claim for the completion of 
any such needed action.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  The Board concludes that in this 
case, the requirements of the VCAA have been satisfied and 
therefore, the claim should be decided at this time.

The VCAA requires VA to notify a claimant, and the claimant's 
representative, if any, of any information and of any medical 
and lay evidence that VA has determined is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  The notice must be furnished upon receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  The notice must explain 
which evidence VA is responsible for obtaining and which 
evidence the claimant is finally responsible for obtaining.  
Quartuccio, 16 Vet. App. at 186.  The notice must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  

The statute provides that the claimant has one year from the 
date the notice is sent in which to submit additional 
information or evidence.  38 U.S.C.A. § 5103(b).  The 
implementing regulation states that if a claimant has not 
responded to a notice requesting information or evidence 
within 30 days of the date of the notice, VA may decide the 
claim prior to the expiration of the one-year period on the 
basis of the evidence of record but must readjudicate the 
claim if the claimant later provides the information or 
evidence within the one-year period.  38 C.F.R. 
§ 3.159(b)(1).  A recent amendment of section 5103 provides 
that VA may make a decision on the claim before the one-year 
period has expired without vitiating the notice.  38 U.S.C.A. 
§ 5103(b), as amended by Veterans Benefits Act of 2003, P.L. 
108-183, Section 701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C. § 5103).  This amendment is by 
its terms retroactive to the November 9, 2000 date of 
enactment of the VCAA.  38 U.S.C.A. § 5103(b), as amended by 
Veterans Benefits Act of 2003, P.L. 108-183, Section 701(c), 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5103).  

The Court has held that the notice required by section 5103 
of the VCAA must be provided to one claiming entitlement to 
service connection "before an initial unfavorable AOJ 
[agency of original jurisdiction] decision on the claim."  
Pelegrini, 18 Vet. App. at 115.

The VCAA requires VA to make reasonable efforts to obtain 
records relevant to the claim and to notify the claimant if 
the records could not be secured.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(1)-(3).  VA's duty to obtain records 
applies when the claimant, after being requested to do so by 
VA, "adequately identifies [such records] to the Secretary 
and authorizes the Secretary to obtain" them.  38 U.S.C.A. 
§ 5103A(b).  When the records are in the custody of a federal 
department or agency, the VCAA requires VA to continue to try 
to obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(2).  Under the VCAA, VA must give 
appropriate notice to the claimant if it is unable to obtain 
the records.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. 
§ 3.159(e).  The implementing regulation prescribes the 
content of this notice.  38 C.F.R. § 3.159(e).

The VCAA requires VA to supply a medical examination or 
opinion when one is necessary to make a decision on a claim 
for compensation.  38 U.S.C.A. § 5103(A); 38 C.F.R. 
§ 3.159(c)(4); 38 C.F.R. § 3.159(c)(4)(i).  

Service medical records were on file when in March 1998, the 
veteran submitted the claim requesting an increased rating 
for his PTSD.  It appears that the RO has obtained all VA 
medical records that are relevant to this claim.  In its 
October 2002 Remand, the Board directed the RO to obtained 
those VA medical records that remained outstanding.  

In April 1998, the RO attempted to obtain medical records 
prepared by a private physician that the veteran had cited as 
being relevant to his claim because, he said, they concerned 
his treatment for "insomnia."  The veteran cited no other 
private medical records in support of his claim.  The RO sent 
a letter to the physician in question, but it was returned as 
undeliverable.  A note in the claims file shows that the RO 
could find no alternative address for this physician.  Thus, 
the RO could have reasonably concluded that additional 
efforts to obtain those medical records would have been 
futile and need not be undertaken.  See 38 C.F.R. 
§ 3.159(c)(1).  However, there is no indication in the claims 
file that the RO provided the veteran and his representative 
with notice concerning its failure to obtain these records.  
This failure to provide notice violated the requirements of 
the VCAA.  See 38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. 
§ 3.159(e).

However, that this failure to provide notice concerning 
private medical records that could not be obtained will not 
prejudice the claim.  Medical assessment of the veteran's 
insomnia during the period embraced by the claim also is 
provided by VA medical records.  To avoid prejudicing the 
claim, the Board acknowledges in the decision that follows 
that the insomnia documented in the VA medical records 
amounts to a symptom consistent with the assignment of the 
highest possible rating for the veteran's PTSD.

The RO obtained medical examinations in April 1998, October 
2000, and February 2003, the latter as directed by the Board 
in its October 2002 Remand, during which medical findings 
needed to resolved the claim were developed.

The RO provided the veteran and his representative with 
notice concerning the evidence that was needed to 
substantiate the claim.  In a letter sent to the veteran and 
his representative in July 2003, the RO described the type of 
evidence that was necessary to substantiate the claim.  The 
July 2003 letter clearly delineated the respective 
responsibilities of VA and the veteran for obtaining this 
evidence, depending on whether it consisted of private 
medical records or records that were held by a federal 
custodian.  While indicating that he bore final 
responsibility for obtaining private medical records, the 
July 2003 letter offered the veteran the assistance of VA in 
obtaining such records.  In a manner consistent with the 
statute, the letter made it clear that information or 
evidence pertinent to the claim could be submitted for one 
year from the date of the letter and that the veteran should 
submit any evidence that could support his claim that was 
currently in his possession.  

Thus, the content of the July 2003 notice satisfied the 
requirements of section 5103 and its implementing regulation 
concerning what the notice to a claimant for VA benefits 
should say.  

The July 2003 notice was not furnished before the initial 
adjudication of the claim, which took place in September 
1998, before the VCAA was enacted.  Therefore, the 
requirement of the VCAA as found by the Court in Pelegrini 
that the notice issued under section 5103 of the VCAA be 
provided before the agency of original jurisdiction renders 
its initial decision of the claim, was not, and could not 
have been, literally satisfied in this case.  However, the 
ability of the veteran to prosecute his claim has not been 
prejudiced by the timing of the notice.  See Pelegrini, 18 
Vet. App. at 422.  

The VCAA seeks to ensure that a claimant has an adequate 
opportunity to bring forward, or to cause VA to secure, the 
evidence that could substantiate his claim before that claim 
may be denied.  Section 5103 of the VCAA is intended to 
safeguard a claimant's right to "VCAA content-complying 
notice and proper subsequent VA process."  See Pelegrini, 18 
Vet. App. at 120.  That purpose has been accomplished in this 
case.  The veteran was notified in July 2003 of the evidence 
that was needed to substantiate this claim and for more than 
a year thereafter, has had the opportunity to submit such 
evidence or offer information by which VA could obtain such 
evidence.  During that period, in a March 2004 rating 
decision, the RO reviewed the claim and increased the rating 
of the veteran's PTSD from 50 to 70 percent.  Since the 
rating decision was issued, neither the veteran nor his 
representative has called VA's attention to any evidence that 
is not on file.  

Accordingly, the Board has found no reason to remand this 
matter to the agency of original jurisdiction but has decided 
the claim on the basis of the record now standing on appeal.



ii.  Rating of PTSD

a.  Principles of disability rating

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2003).  All VA regulations which the face 
of the record indicates are potentially relevant to the claim 
for increased evaluation will be considered by the Board, 
whether explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2003).

The evaluation of the degree of disability takes into account 
competent lay evidence, when relevant.  Under the VCAA, 
"competent lay evidence" means "any evidence not requiring 
that the proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided 
by a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); see Bruce v. West, 11 
Vet. App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation).

In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a particular 
evaluation under a diagnostic code.  At the same time, 
findings sufficiently characteristic to identify the disease 
and the disability therefrom and coordination of rating with 
impairment of function are always to be expected.  See 38 
C.F.R. § 4.21 (2003).  When there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
shall be assigned if the disability picture presented 
approximates the criteria for that rating more nearly than 
the criteria for the lower rating.  38 C.F.R. § 4.7 (2003).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2003).  Thus, a claim for 
a greater evaluation of disability will be granted unless it 
is refuted by a preponderance of the evidence of record.  38 
U.S.C.A. § 5107(b).

b.  Background

The September 1998 rating decision continued the 30 percent 
evaluation of the veteran's PTSD that was then in place.  In 
its June 2001 decision, the Board increased the evaluation to 
50 percent.  The RO issued a rating decision in July 2001 
implementing the Board decision.  In the March 2004 rating, 
the RO increased the evaluation to 70 percent.  Both of the 
increased ratings were assigned as of a March 19, 1998 
effective date.

In support of his claim for service connection for PTSD, the 
veteran alleged that he had been exposed to traumatic events 
in the course of combat.  His service personnel records show 
that he received, among other decorations and awards, the 
Combat Action Ribbon and the Purple Heart.  

By rating decision dated in February 1995, service connection 
for PTSD was granted, with an evaluation of 10 percent, from 
an effective date of September 29, 1993.  

A VA examination report dated in November 1994 concerning a 
special psychological evaluation that was performed in the 
previous month concluded that the veteran exhibited symptoms 
that satisfied the criteria for a diagnosis of PTSD contained 
in "DSM-IV"(the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders).  The 
examination report cited in particular: sleep disturbance; 
intrusive thoughts and dreams related to Vietnam; exaggerated 
startle responses, diminished interest in people, 
estrangement, and avoidance of activities that trigger the 
recollection of the traumatic event; and survivor's guilt.  
The examination report characterized the veteran's PTSD as 
combat-related.  

Another VA examination report dated in November 1994 and 
concerning a PTSD examination performed at that time 
concluded that the veteran had PTSD.  The examination report 
revealed that the veteran was prescribed a psychotropic drug.  
The examination report described the mood of the veteran as 
angry and his thought process as essentially rational, free 
of delusions, hallucinations and with cognition intact.  

These examination reports were on file at the time of the 
February 1995 rating decision.  Also on file was a VA 
hospital report showing that the veteran was treated as an 
inpatient from September to October 1993 for substance abuse. 

On file at that time as well was a court order showing that 
the veteran had been divorced in October 1975 and a 
certificate of marriage showing that he was married again in 
August 1976.

In an August 1995 rating decision, the evaluation of the 
veteran's PTSD was increased from 10 to 30 percent effective 
from January 4, 1995.  

VA medical records on file at that time showed that the 
veteran was treated as an inpatient for PTSD from January to 
March 1995.  The hospital discharge summary stated a 
multiaxial assessment that included Axis I diagnoses of PTSD 
and substance abuse in remission and an Axis V diagnosis (or 
Global Assessment of Function (GAF) score) of 70 and revealed 
that the veteran continued to be prescribed psychotropic 
medication.  It was noted in the discharge summary that he 
was admitted as of January 1995 to the residential treatment 
program conducted by the "CSR" (Center for Stress Recovery) 
unit at the same VA medical facility.

Also on file at that time were court orders showing that the 
veteran had been divorced from one spouse in October 1979 and 
from another in February 1993 and a marriage certificate 
showing that he had married for a third time in March 1994.

VA medical records were submitted in conjunction with the 
current claim, filed in March 1998, requesting an increased 
rating for PTSD.  These covered a period extending from 
December 1993 to April 1998.  They showed that the veteran 
had a recurring difficulty managing his anger and suffered 
from sleep disturbances.  The records also showed that he was 
having difficulties at work getting along with his supervisor 
and peers and, in January 1998, was both trying to improve 
his relations with his supervisor and considering changing 
jobs.  A March 1998 note characterized his PTSD-related 
symptoms as chronic and mild-to-moderate.  The records 
reflected that the veteran was having regular psychotherapy 
at the VA medical facility where the records were prepared.

The veteran gave an account of his symptoms in his March 1998 
statement of claim delivered on VA Form 21-4138, Statement in 
Support of Claim.  He related there that his nightmares had 
increased in intensity and frequency, occurring four or six 
times a week and lasting all night; that when he had these 
nightmares, he was able to sleep for only about three hours 
during the night; that his flashbacks had increased in 
intensity and frequency, amounting to about nine or ten a 
week; that his flashbacks caused him to cry and thus 
embarrass himself in front of his "family members" and 
"co-workers"; that he had no friends because he preferred 
to be alone other than being with his wife; and that he had 
once been a manager at work but was demoted because he could 
not get along with his "subordinates."

An April 1998 statement by a private physician, Dr. D, was 
submitted in conjunction with the current claim.  The 
statement related that the physician saw the veteran in 
December 1997 for "nocturia problems sleeping."

A VA mental disorders examination was performed in April 1998 
in conjunction with the current claim.  The examination 
report contained a multiaxial assessment that included Axis I 
diagnoses of PTSD, history of alcohol dependence, and 
marijuana and cocaine dependence and an Axis V diagnosis 
attributing to the veteran a GAF score of "50 current and 
past."  The examination report indicated that the veteran 
said that he was in his third marriage, revealed that he had 
changed jobs frequently over the years and had experienced 
difficulty finding work, and was taking medications that 
included a psychotropic drug.  

Objective findings set out in the examination report included 
that the veteran was "delusional" because he believed that 
people at work talked about him and other people were out to 
get him, exhibited a depressed mood, exhibited an affect that 
was at times "inappropriate," was "preoccupied" with his 
own nightmares and flashbacks, admitted to suicidal ideation, 
denied homicidal ideation, was oriented to time, place, and 
person, displayed a "fair" memory for recent and remote 
events, had a "fairly good" general fund of knowledge, had 
"average" intellectual functioning, and had "fair" insight 
and judgment.  With this assessment, the examiner observed 
that even though the veteran was "able to maintain his 
employment, he [had] impairment of his social adaptability."  

A letter to the veteran from his employer in November 1998 
was submitted in support of the claim.  The letter referred 
to an occasion in November 1998 on which, it stated, the 
veteran had "another violent outburst in this facility" 
toward another employee.  The letter advised the veteran that 
the employer regarded that behavior as "threatening and 
inflammatory."  The letter warned the veteran that if he 
behaved that way again, he would be disciplined and could 
even be discharged.  The letter set down as a condition of 
his continued employment a requirement that the veteran 
participate in a treatment program and the employer receive 
regular reports from the treatment provider about his 
progress.

Also submitted was a letter prepared in November 1998 by PTSD 
Services at the VA medical facility where the veteran was 
treated in order to evaluate how "this veteran's ability to 
both engage in and complete graduate level education, and 
function effectively as a Quality Assurance Manager, might be 
affected by his psychiatric problems."  (The veteran was 
both working and attending graduate school at that time.)  
The letter characterized the veteran's PTSD as having 
remained mild-to-moderate but "stable" during the past two 
years "despite occasional episodes of increased anxiety, 
depression and irritability associated with PTSD."  The 
letter confirmed that the veteran's treatment consisted of 
both drugs and psychotherapy.  The letter asserted that the 
veteran was capable of assessing his symptoms and seeking 
help and in addition, possessed "many attributes[,] 
including superior intelligence, determination, and 
motivation which enable him to achieve goals despite his 
limitations."  The letter indicated that his treatment 
providers believed that the veteran was "capable of 
completing graduate level education and functioning 
effectively as a Quality Assurance Manager" so long as he 
continued to obtain regular treatment for his PTSD and 
pursued "activities designed to increase anxiety, 
irritability, and depression[,] including relaxation, 
meditation, regular exercise, and additional training in 
anger management."

In his VA Form 9, Appeal to Board of Veterans' Appeals, that 
he submitted in January 1999, the veteran again offered an 
account of his own symptoms.  He argued that he had 
"occupation and social impairment, with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood."  He averred that he had suicidal ideations at least 
twice each week; that people told him that he mumbled 
although he was not aware of doing so; that he frequently had 
"panic attacks," particularly when in a crowd of people; 
that he had "unprovoked irritability" leading to "periods 
of violence"; that there were times when he did not know 
where he was or what time of day it was; and that he had had 
three marriages that ended in divorce; that his current 
marriage was difficult because of his "verbal abuse" of his 
wife and his "strange behavior"; that he experienced 
"short-term memory loss" that led to his having impaired 
judgment; that he was depressed because of coping with PTSD; 
and that he found that he did not do what he was supposed to 
do either at home or on the job.  

In a VA Form 21-4138, Statement in Support of Claim, that was 
also dated in January 1999, the veteran requested VA 
vocational rehabilitation benefits so that he could attend 
graduate school and thereby "become a more productive 
employee."

The transcript of the hearing that was held at the RO in 
April 1999 reflects that the veteran testified about the same 
experience of symptoms and the same employment problems that 
he described previously in written statements.  He confirmed 
in his testimony that his current marriage was threatened by 
his irritability.  He declared that at times, he felt very 
"paranoid."

VA outpatient treatment records were submitted covering a 
period extending from May 1998 to May 1999.  These records 
described the veteran's PTSD as mild-to moderate.  The 
records revealed that the veteran was having regular 
psychotherapy with the CSR at the medical facility at which 
the records were prepared, was taking Tai Chi classes to 
reduce stress and anger, and was sleeping approximately five 
or six hours a night.  The records reflect that he reported 
in February 1999 that he had felt hatred toward his current 
supervisor but had abolished those feelings by interacting 
with him.  The records indicate that he was not living with 
his wife but with a female friend and that in March 1999, he 
reported that he was developing an "obsession" with his 
female friend's ex-husband who was then being released from 
prison.

A statement prepared by his employer in June 1999 was 
submitted in support of the claim.  The statement indicated 
that the veteran had missed work on several days each month, 
amounting to approximately 45 days, from December 1998 
through June 15, 1999.

A letter prepared in October 1999 by PTSD Services at the VA 
medical facility where, it said, the veteran had been treated 
since 1995 was submitted in support of the claim.  The letter 
asserted that his treatment providers had attributed to the 
veteran diagnoses consisting of PTSD, major depression, 
cocaine dependence in complete remission, and alcohol 
dependence in complete remission but rejected any suggestion 
that might be found in medical records predating their 
treatment of him that he should be diagnosed with bipolar 
disorder or antisocial personality disorder.  The letter 
confirmed that the veteran's medications currently included a 
psychotropic drug.

A VA mental disorders examination was performed in October 
2000.  The examination report contained a multiaxial 
assessment that included Axis I diagnoses of PTSD, 
polysubstance dependence by history, and history of bipolar 
disorder, an Axis IV diagnosis of severe psychosocial 
stressors such as having been divorced three times and having 
"no gainful employment," and an Axis V diagnosis 
attributing to the veteran a GAF score of 70.  The 
examination report indicated that the veteran said that he 
had difficulty falling asleep and staying asleep; that he had 
difficulty concentrating; that he was very irritable, had 
outbursts of anger, had an exaggerated startle response, and 
was hyper vigilant; that he believed at times that people 
were talking about him and hated them for that; that he had 
flashbacks concerning Vietnam and often felt as though he 
were back in that setting; that he had survivor's guilt and 
tried to avoid activities that evoked the memory of Vietnam; 
that he felt estranged from other people and had only one 
friend, and that he had not had sexual relations with his 
wife for five years because he had nightmares.  The 
examination report also reflected that the veteran had 
changed jobs and said that he had been with his current 
employer for approximately ten months.  

Objective findings set out in the examination report included 
that the veteran was "casually groomed" and exhibited 
"fair" hygiene; that he was alert and cooperative; that he 
spoke coherently and relevantly; that he exhibited an 
"appropriate" affect; that he denied having suicidal and 
homicidal ideations; that he denied having delusions or 
hallucinations; that he was oriented to time, place, and 
person; that he displayed a "fair" memory of recent and 
remote events; that his intellectual functioning was 
"average"; and that his general fund of knowledge was 
"fairly good."  The examiner observed that the veteran 
exhibited "classic symptoms of post-traumatic stress 
disorder...."

The transcript of the hearing that was held by 
videoconference before the undersigned in February 2001 shows 
that the veteran testified about the same experience of 
symptoms and the same employment problems that he described 
previously in written statements.  He confirmed in his 
testimony that in his current job, he felt anger and 
resentment toward his supervisors.

Later in February 2001, the veteran submitted a statement 
announcing that he had just been terminated from his job.  
(This was the job, that of quality assurance manager, that he 
had with the employer for which he was working when examined 
by VA in October 2000.)  He related that the employer told 
him that the reason he was fired was that he had been unable 
to perform two tasks successfully:  to thoroughly and 
accurately complete status reports of customer complaints by 
each Friday and to respond to all customer complaints with a 
timely and with clear and correct information.

The veteran also submitted the performance appraisal that the 
employer had prepared, which covered a period extending from 
January to September 2000.  This appraisal rated the 
veteran's performance as "marginal" and characterized in 
particular by lack of "focus" and frequent "outbursts."

A letter prepared in February 2001 by PTSD Services at the VA 
medical facility where the veteran was treated also was 
submitted.  The letter indicated that his treatment providers 
concluded that the veteran had lost his job because of his 
psychiatric illness.  The letter observed that his "symptoms 
of depression, difficulty managing anger, sleep disturbance, 
and anxiety [had] increased in severity over the last year 
despite his engagement in therapy on this unit."  The letter 
posited that "[t]aken together, these problems [had] 
disrupted his relationships and appear to have been a major 
factor in [his] being terminated from his most recent 
employment."  The letter noted that the veteran continued to 
have therapy and to take psychotropic medication.  The letter 
concluded that his "social and occupational functioning is 
clearly impaired despite some overall improvement over the 
last five years of treatment, and his prognosis for the 
future is poor."  The letter attributed to the veteran a 
current GAF score of 50.

In June 2001, the Board rendered the decision increasing the 
evaluation of the veteran's PTSD from 30 to 50 percent.  In 
July 2001, the RO issued a rating decision implementing that 
decision from an effective date of March 19, 1998.

VA outpatient treatment records covering a period extending 
from April 1999 to January 2003 later were obtained by the 
EDU of the Board.  These medical records described the 
veteran's PTSD as mild to moderate and mostly stable or mild 
to moderate with acute exacerbations until approximately 
February 2001, when, in a note dated just before his 
termination from his employment, it is described as moderate 
to severe with acute exacerbations.  However, a note dated 
later in February 2001 comments that the veteran had adjusted 
to being terminated from his job and was making an effort to 
find new employment.  The records show that eventually, he 
did start working at another job.  An April 2002 note 
observes that he was "functioning relatively well" and 
"get[ting] along well with his supervisor," although having 
conflict with his female friend about what other records 
clarify to be her parenting of her son.  Medical records 
dated later in 2002 document a recent "exacerbation" of the 
veteran's PTSD symptoms and indicate that the veteran began 
drinking again.  These treatment records reflect that the 
veteran continued to be prescribed psychotropic medication.  
The treatment records also note that his sleep was greatly 
disturbed or curtailed.

A VA PTSD examination was performed in February 2003.  The 
examination report contained a multiaxial assessment that 
included Axis I diagnoses of PTSD, recurrent major 
depression, rule out bipolar disorder, cocaine dependence in 
remission, and alcohol dependence; Axis IV diagnoses of 
recent death of mother in October 2002, relationship 
difficulties, chronic alcohol dependence, recent bankruptcy, 
school stress, work difficulties, and limited social support; 
and a GAF score on Axis V of 50.  The examination report 
indicated that the symptoms that the veteran reported 
experiencing were the same as those he had described in 
previous written statements, in his hearing testimony, and, 
according to the examination reports, during previous VA 
examinations.  The examination report reflected that the 
veteran said that he continued to both work and attend school 
and was having difficulty with each endeavor.  The 
examination report indicated that he continued to harbor the 
intense animosity toward the ex-husband of his female friend 
that was documented in his 1999 VA treatment records.  

Objective findings set out in the examination report included 
that the veteran appeared to be well groomed and neatly 
dressed; that he was cooperative but appeared to become 
exhausted by the interview and to have difficulty recalling 
certain memory facts; that he had good introspective skills 
despite these deficits in memory; that his memory for recent 
facts was good; that he appeared to have poor concentration; 
that his intelligence and fund of knowledge were above 
average; that his speech was fluid (although with some 
"latency" as he became exhausted), logical, and coherent; 
that his mood was depressed and anxious and his affect 
congruent with his mood; that his thought process was logical 
and goal directed; that his insight and judgment were 
"fair"; that he admitted having homicidal ideations about 
his female friend's ex-husband but denied any plan to harm 
that individual; and that he admitted having thoughts of his 
own death but denied any plan to kill himself.  The examiner 
observed that while it was noted in his clinical records that 
the veteran might have a "schizoid personality traits" and 
"antisocial traits," he exhibited neither disorder during 
the examination.

With the statement of diagnoses, the examiner observed:

The patient appears to have serious 
symptoms which interfere with social, 
occupational and school functioning.  The 
patient has no friends and has been 
unable to maintain steady employment for 
greater than a four year period due to 
frequent outbursts of anger and social 
inappropriateness at work.  He has had 
tremendous difficulties with 
concentration and sleep which have 
adversely affected his school 
functioning.  He has numerous impaired 
social interactions with his only steady 
social interactions being with his two 
children.

The examiner also commented in summary that the veteran's 
PTSD symptoms were "quite severe"; that "[t]he most 
significant impairment from PTSD appears to be intense 
difficulties with irritability and anger management"; that 
he had maintained regular employment except for brief periods 
of unemployment although often regarded in work settings as a 
"'scary person'"; that he had had verbal and even physical 
altercations with co-workers or supervisors while working in 
various jobs over the years; and that he had no friends.  The 
examiner delivered this prognosis:

Given the patient's willingness to 
participate in CSR and benefit that he 
has received from the program but 
continued symptomatology, it is quite 
likely that he will never have complete 
resolution of his PTSD symptoms.  Despite 
intensive treatment with both medication 
management and therapy, he has continued 
to have severe symptoms and has been 
unable to maintain consistent employment 
in one job, losing several jobs due to 
his irritability and anger.  It has 
impacted his life both socially and 
occupationally.  His resulting depression 
appears to be adversely affecting his 
concentration in school.  It is highly 
likely that he will continue to have 
similar difficulties with worsening 
symptoms during times of anniversaries or 
periods of increased stress.  Although he 
has no active suicidal or homicidal 
ideation[,] he appears to be quite 
impulsive.  He therefore remains a 
chronic risk for hurting himself or 
others.  He appears to have anger brewing 
underneath at all times with potential 
for his anger to spark and lead to 
unpredictable violence or acting out.  
His prognosis is therefore quite guarded.

In March 2004, the RO issued a rating decision increasing the 
evaluation of the veteran's PTSD from March 19, 1998.

c.  Rating

Although the March 2004 rating decision established a rating 
of 70 percent from March 19, 1998 for the veteran's PTSD, it 
did not terminate the appeal.  Absent any statement to the 
contrary, a claimant is presumed to be seeking on appeal the 
maximum evaluation denominated by the rating schedule and 
other applicable law for the disability in concern.  AB v. 
Brown, 6 Vet. App. 35 (1993).  Thus, the Board will consider 
whether the veteran's PTSD warrants a rating or ratings in 
excess of 70 percent, that is, one of 100 percent, during the 
evaluation period in concern. 

The criteria for rating mental disorders currently in effect 
are the rating criteria that were revised effective as of 
November 7, 1996.  See 61 Fed. Reg. 52,695-702 (1996).  These 
provisions govern this claim.

PTSD is rated under Diagnostic Code 9411 in accordance with 
the general formula for evaluating mental disorders set out 
following Diagnostic Code 9440.  38 C.F.R. § 4.130 (2003).

A rating of 0 percent is assigned when a mental condition has 
been formally diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social functioning 
or to require continuous medication.

A rating of 10 percent is assigned when the mental disorder 
is productive of occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress or when symptoms are controlled by 
continuous medication.

A rating of 30 percent is assigned when the mental disorder 
is productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks on no more than 
a weekly basis, chronic sleep impairment, and mild memory 
loss (such as forgetting names, directions, and recent 
events).

A rating of 50 percent is assigned when the mental disorder 
causes occupational and social impairment, with reduced 
reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once 
per week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A rating of 70 percent is assigned when the mental disorder 
is productive of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  

A rating of 100 percent is assigned if the mental disorder is 
productive of total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9440 (2003).

VA adjudicators are required to rate a psychiatric disability 
on the basis of all the evidence of record that bears on the 
occupational and social impairment of a veteran rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. 
§ 4.127(a) (2003).  When evaluating the level of disability 
from a mental disorder, VA adjudicators will consider the 
extent of the veteran's social impairment but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.127(b).

In evaluating the severity of psychiatric disabilities, VA 
shall "assign a disability rating that most closely reflects 
the level of social and occupational impairment a veteran is 
suffering."  Mauerhan v. Principi, 16 Vet. App. 436, 440-41 
(2002).  The specific symptoms listed in the revised general 
formula for rating mental disorders "are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan, 
16 Vet. App. at 442.  Rather, "[i]f the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause occupational or social impairment equivalent to what 
would be caused by the symptoms listed in the diagnostic 
code, the appropriate, equivalent rating will be assigned."  
Mauerhan, 16 Vet. App. at 44; see also 38 C.F.R. § 4.21 
(2003) (It is not expected that all cases will show all the 
findings specified for a particular evaluation under a 
diagnostic code.  Findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function are 
expected.)

In addition, evaluations of psychiatric disabilities under 
the current rating schedule require that VA adjudicators be 
familiar with the concepts contained in DSM-IV.  38 C.F.R. 
§ 4.130 (2003); see Diagnostic and Statistical Manual for 
Mental Disorders (4th ed. 1994).  

The GAF score is a tool of psychiatric evaluation established 
in DSM-IV.  In DSM-IV, GAF scores range from 0 to 100.  GAF 
scores ranging between 71 and 80 indicate that if symptoms 
are present, they are transient and expectable reactions to 
psychological stressors (e.g., difficulty concentrating after 
family argument) and reflect no more than slight impairment 
in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork); GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships; GAF scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers); GAF 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job); GAF scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school); GAF scores ranging from 21 to 30 are 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas; GAF scores ranging from 11 to 20 denote some 
danger of hurting one's self or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement) or occasionally fails to maintain 
minimal personal hygiene (e.g., smears feces) or gross 
impairment in communication (e. g., largely incoherent or 
mute); GAF scores ranging from 1 to 10 indicate that a person 
is in persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  DSM-IV 46-47.  (A GAF score 
of 0 denotes inadequate information.)

The GAF score is thus probative evidence to be considered by 
VA adjudicators when evaluating the severity of a psychiatric 
disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 
(1995) (referring to DSM-IV); 38 C.F.R. § 4.130.

In the case at hand, the lay and medical evidence shows that 
the veteran manifests certain symptoms that appear to be 
consistent with a rating of 100 percent for psychiatric 
disability:  he is persistently in danger of harming himself 
or others, and his sleep is severely curtailed and disturbed.  
However, other specific criteria associated in the rating 
schedule with the rating of 100 percent are not demonstrated 
by the lay and medical evidence.  The evidence does not 
indicate that the veteran has been disoriented to time or 
place or, although exhibiting lack of memory of certain 
events, has severe loss of memory as, for example, of the 
names of close relatives, his own occupation, or his own 
name.  The evidence does not indicate that the veteran has 
suffered from an intermittent inability to perform the 
activities of daily living, as, for example, maintaining 
personal hygiene but reveals, rather, that the veteran has 
kept himself adequately dressed and groomed.  The evidence 
does not indicate that the veteran has displayed grossly 
inappropriate behavior.  Rather, the evidence shows that he 
has impaired impulse control and unprovoked irritability with 
periods of violence that has subverted his ability to 
function appropriately and effectively at work and depression 
that has undermined his ability to function effectively at 
school - - characteristics associated in the rating schedule 
with the rating of 70 percent.  Likewise, the evidence does 
not indicate that the veteran has suffered from gross 
impairment in thought processes or communication or with 
persistent delusions or hallucinations.  While the report 
concerning the April 1998 VA examination, he is characterized 
as "delusional" because he believed that people at work 
talked about him and other people were out to get him, this 
assessment did not otherwise characterize the veteran as 
irrational - - for example, it noted that the veteran was 
oriented to time, place and person, displayed a "fair" 
memory for events, and exhibited "fair" insight and 
judgment.  Nor have his other medical assessments 
characterized the veteran as irrational in thought or speech.  
Rather, all have affirmed that he is oriented to reality and 
expresses himself with speech that is logical and coherent.

None of the GAF scores that his medical records show have 
been attributed to the veteran support the assignment of the 
rating of 100 percent.  The scores documented in his medical 
records are 50 and 70.  These are evidence of serious, but 
not of major, social and occupational impairment.  DSM-IV 46-
47.

The Board has also considered the disability picture that 
emerges from the lay and medical evidence in this case 
without reference to the specific symptoms associated in the 
rating schedule with the ratings of 100 and 70 percent, 
respectively.  The Board notes that a rating of 100 percent 
contemplates total occupational and social impairment.  The 
disability picture presented in this case is not one of total 
social and occupational impairment or of total occupational 
impairment.  The lay and medical evidence demonstrates that 
even with the serious impairments that he has, the veteran 
has worked almost constantly while also attending school and 
has maintained a relationship with his wife or a female 
friend and with his children.  

The veteran's PTSD disability more closely meets the criteria 
for a rating of 70 percent than the criteria for a rating of 
100 percent.  38 C.F.R. § 4.7.  The evidence does not raise a 
reasonable doubt about whether the rating of 100 percent is 
in order.  Accordingly, the claim of entitlement to an 
increased rating for PTSD will be denied.



iii.  Extraschedular evaluation

The Board has considered whether referral of this claim for 
consideration of an extraschedular evaluation is warranted 
under 38 C.F.R. § 3.321(b)(1) (2003).  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).  Referral for extraschedular 
evaluation, however, is based on a finding that the 
disability in concern presents "such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  

Here, it is not shown that the veteran has been hospitalized 
for PTSD during the evaluation period in concern.  Indeed, 
the record shows that he was hospitalized once for PTSD, in 
1995.  The veteran has asserted, however, however, and 
medical opinion of record confirms that his psychiatric 
disability has interfered with his work.  The schedular 
rating affirmed in this decision has taken this fact into 
account.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993); see also 38 C.F.R. § 4.10 (2003) ("The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system of organ of the body to 
function under the ordinary conditions of daily life 
including employment.")  The industrial impairment from PTSD 
that is shown by the evidence in this case is not so 
exceptional or unusual as to fall outside that contemplated 
by regular schedular standards.

Accordingly, the Board finds that the criteria for referral 
of the veteran's PTSD for consideration of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) have not been 
met.  Shipwash v. Brown, 8 Vet App 218, 227 (1995).




ORDER

The claim of entitlement to a rating for PTSD exceeding 70 
percent is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



